Citation Nr: 0513320	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Service connection for the cause of the veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.	Eligibility to Dependent's Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.  He died on April [redacted], 2002.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant indicated, in correspondence received at the RO 
in December 2004, and at the Board in March 2005, that she 
wished to appear at a "Travel Board" hearing before a 
Veterans Law Judge in connection with her appeal.  The case 
is therefore being returned to the RO so that such hearing 
can be scheduled.  See 38 C.F.R. § 20.703 (2004). 

Accordingly, the case is remanded to the RO for the following 
action:

The appellant should be scheduled for a "Travel Board" 
hearing following the usual procedures set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 
(2004).

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




